

STOCK ESCROW AGREEMENT


STOCK ESCROW AGREEMENT, dated as of June 21, 2011 (“Agreement”), by and among
TRIO MERGER CORP., a Delaware corporation (“Company”), ERIC S. ROSENFELD, DAVID
D. SGRO, ARNAUD AJDLER, GREGORY MONAHAN, DAVID BORIS, MARK HAUSER, BARRY ERDOS,
JOEL GREENBLATT, RIVERVIEW GROUP LLC, YORK SELECT, L.P. and YORK SELECT MASTER
FUND, L.P. (collectively “Initial Stockholders”) and CONTINENTAL STOCK TRANSFER
& TRUST COMPANY, a New York corporation (“Escrow Agent”).


WHEREAS, the Company has entered into an Underwriting Agreement, dated as of
June 21, 2011 (“Underwriting Agreement”), with EarlyBirdCapital, Inc. (“EBC”)
acting as representative of the several underwriters (collectively, the
“Underwriters”), pursuant to which, among other matters, the Underwriters have
agreed to purchase 6,000,000 units (“Units”) of the Company, plus an additional
900,000 Units if the Underwriters exercise their over-allotment option in
full.  Each Unit consists of one share of common stock of the Company, par value
$0.0001 per share (“Common Stock”), and one Warrant to purchase one share of
Common Stock, all as more fully described in the Company’s final Prospectus,
dated June 21, 2011 (“Prospectus”) comprising part of the Company’s Registration
Statement on Form S-1 (File No. 333-172836) under the Securities Act of 1933, as
amended (“Registration Statement”), declared effective on June 20, 2011
(“Effective Date”).


WHEREAS, the Initial Stockholders have agreed as a condition of the sale of the
Units to deposit their shares of Common Stock of the Company, as set forth
opposite their respective names in Exhibit A attached hereto (collectively
“Escrow Shares”), in escrow as hereinafter provided.


WHEREAS, the Company and the Initial Stockholders desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.


IT IS AGREED:


1.           Appointment of Escrow Agent.  The Company and the Initial
Stockholders hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.


2.           Deposit of Escrow Shares.  On or before the Effective Date, each of
the Initial Stockholders shall deliver to the Escrow Agent certificates
representing such Initial Stockholder’s respective Escrow Shares, to be held and
disbursed subject to the terms and conditions of this Agreement.  Each Initial
Stockholder acknowledges that the certificate representing such Initial
Stockholder’s Escrow Shares is legended to reflect the deposit of such Escrow
Shares under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


3.           Disbursement of the Escrow Shares.


3.1           The Escrow Agent shall hold the Escrow Shares during the period
(the “Escrow Period”) commencing on the date hereof and ending one year after
the consummation of a Business Combination (as such term is defined in the
Registration Statement).  The Company shall promptly provide notice of the
consummation of a Business Combination to the Escrow Agent.  Upon completion of
the Escrow Period, the Escrow Agent shall disburse such amount of each Initial
Stockholder’s Escrow Shares (and any applicable share power) to such Initial
Stockholder; provided, however, that if the Escrow Agent is notified by the
Company pursuant to Section 6.7 hereof that the Company is being liquidated at
any time during the Escrow Period, then the Escrow Agent shall promptly destroy
the certificates representing the Escrow Shares; provided further, however, that
if, within one year after the Company consummates a Business Combination, the
Company (or the surviving entity) subsequently consummates a liquidation,
merger, stock exchange or other similar transaction which results in all of the
stockholders of such entity having the right to exchange their shares of Common
Stock for cash, securities or other property, then the Escrow Agent will, upon
receipt of a notice executed by the Chairman of the Board, Chief Executive
Officer or other authorized officer of the Company, in form reasonably
acceptable to the Escrow Agent, certifying that such transaction is then being
consummated or such conditions have been achieved, as applicable, release the
Escrow Shares to the Initial Stockholders.  The Escrow Agent shall have no
further duties hereunder after the disbursement or destruction of the Escrow
Shares in accordance with this Section 3.


3.2           Notwithstanding Section 3.1, if the Underwriters do not exercise
their over-allotment option to purchase an additional 900,000 Units of the
Company in full within 45 days of the date of the Prospectus (as described in
the Underwriting Agreement), the Initial Stockholders agree that the Escrow
Agent shall return to the Company for cancellation, at no cost, the number of
Escrow Shares held by each Initial Stockholder determined by multiplying (a) the
product of (i) 225,000, multiplied by (ii) a fraction, (x) the numerator of
which is the number of Escrow Shares held by each Initial Stockholder, and (y)
the denominator of which is the total number of Escrow Shares, by (b) a
fraction, (i) the numerator of which is 900,000 minus the number of shares of
Common Stock purchased by the Underwriters upon the exercise of their
over-allotment option, and (ii) the denominator of which is 900,000. The Company
shall promptly provide notice to the Escrow Agent of the expiration or
termination of the Underwriters’ over-allotment option and the number of Units,
if any, purchased by the Underwriters in connection with their exercise thereof.


4.           Rights of Initial Shareholders in Escrow Shares.


4.1           Voting Rights as a Stockholder.  Subject to the terms of the
Insider Letters described in Section 4.4 hereof and except as herein provided,
the Initial Stockholders shall retain all of their rights as stockholders of the
Company during the Escrow Period, including, without limitation, the right to
vote such shares.


4.2           Dividends and Other Distributions in Respect of the Escrow
Shares.  During the Escrow Period, all dividends payable in cash with respect to
the Escrow Shares shall be paid to the Initial Stockholders, but all dividends
payable in stock or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof.  As
used herein, the term “Escrow Shares” shall be deemed to include the Non-Cash
Dividends distributed thereon, if any.
 
 
2

--------------------------------------------------------------------------------

 


4.3           Restrictions on Transfer.  During the Escrow Period, the only
permitted transfers of the Escrow Shares will be (i) if the Initial Stockholder
is an entity, as a distribution to partners, members or stockholders of the
Initial Stockholder upon the liquidation and dissolution of the Initial
Stockholder, (ii) by bona fide gift to a member of the Initial Stockholder’s
immediate family or to a trust, the beneficiary of which is the Initial
Stockholder or a member of the Initial Stockholder’s immediate family for estate
planning purposes, (iii) by virtue of the laws of descent and distribution upon
death of the Initial Holder, (iv) pursuant to a qualified domestic relations
order, (v) by certain pledges to secure obligations incurred in connection with
purchases of the Company’s securities, (vi) by private sales at prices no
greater than the price at which the Escrow Shares were originally purchased or
(vii) to the Company for cancellation in connection with the consummation of a
Business Combination, in each case, except for clause (vii), on the condition
that such transfers may be implemented only upon the respective transferee’s
written agreement to be bound by the terms and conditions of this Agreement and
of the Insider Letter (as defined below) signed by the Initial Stockholder
transferring the Escrow Shares.


4.4           Insider Letters.  Each of the Initial Stockholders has executed a
letter agreement with EBC and the Company, dated as indicated on Exhibit A
hereto, and which is filed as an exhibit to the Registration Statement (“Insider
Letter”), respecting the rights and obligations of such Initial Stockholder in
certain events, including but not limited to the liquidation of the Company.


5.           Concerning the Escrow Agent.


5.1           Good Faith Reliance.  The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons.  The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.


 
3

--------------------------------------------------------------------------------

 

5.2           Indemnification.  The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including counsel fees
and disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Shares held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent.  Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing.  In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Shares or it may deposit the
Escrow Shares with the clerk of any appropriate court or it may retain the
Escrow Shares pending receipt of a final, non appealable order of a court having
jurisdiction over all of the parties hereto directing to whom and under what
circumstances the Escrow Shares are to be disbursed and delivered.  The
provisions of this Section 5.2 shall survive in the event the Escrow Agent
resigns or is discharged pursuant to Sections 5.5 or 5.6 below.


5.3           Compensation.  The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder.  The
Escrow Agent shall also be entitled to reimbursement from the Company for all
expenses paid or incurred by it in the administration of its duties hereunder
including, but not limited to, all counsel, advisors’ and agents’ fees and
disbursements and all taxes or other governmental charges.


5.4           Further Assurances.  From time to time on and after the date
hereof, the Company and the Initial Stockholders shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.


5.5           Resignation.  The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided.  Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company, the Escrow Shares held hereunder.  If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Shares with any court it
reasonably deems appropriate.


5.6           Discharge of Escrow Agent.  The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.


5.7           Liability.  Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.


5.8           Waiver.  The Escrow Agent hereby waives any right of set-off or
any other right, title, interest or claim of any kind (“Claim”) in, or to any
distribution of, the Trust Account (as defined in that certain Investment
Management Trust Agreement, dated as of the date hereof, by and between the
Company and the Escrow Agent as trustee thereunder) and hereby agrees not to
seek recourse, reimbursement, payment or satisfaction for any Claim against the
Trust Account for any reason whatsoever.
 
 
4

--------------------------------------------------------------------------------

 


6.           Miscellaneous.


6.1           Governing Law.  This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction.


6.2           Third Party Beneficiaries.  Each of the Initial Stockholders
hereby acknowledges that the Underwriters are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of EBC.


6.3           Entire Agreement.  This Agreement contains the entire agreement of
the parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.


6.4           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.


6.5           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.


6.6           Notices.  Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or be
mailed, certified or registered mail, or by private national courier service,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if mailed, two days after the date of mailing, as
follows:


If to the Company, to:


Trio Merger Corp.
777 Third Avenue, 37th Floor
New York, New York 10017
Attn:  Eric S. Rosenfeld, Chairman and Chief Executive Off


If to a Stockholder, to his address set forth in Exhibit A.


and if to the Escrow Agent, to:


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn:  Chairman
 
 
5

--------------------------------------------------------------------------------

 


A copy of any notice sent hereunder shall be sent to:


EarlyBirdCapital, Inc.
275 Madison Avenue, 27th Floor
New York, New York 10016
Attn:  David M. Nussbaum, Chairman
 

and:


Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attn:  David Alan Miller, Esq.


and:


Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, New York 10017
Attn:  Douglas S. Ellenoff, Esq.


The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.


6.7           Liquidation of the Company.  The Company shall give the Escrow
Agent written notification of the liquidation and dissolution of the Company in
the event that the Company fails to consummate a Business Combination within the
time period specified in the Prospectus.


[Signature Page Follows]


 
6

--------------------------------------------------------------------------------

 

WITNESS the execution of this Agreement as of the date first above written.



   
COMPANY:
         
TRIO MERGER CORP.
         
By:
/s/ David D. Sgro
     
Name: David D. Sgro
   
Title: Chief Financial Officer
         
INITIAL STOCKHOLDERS:
           
/s/ Eric S. Rosenfeld
     
Eric S. Rosenfled
           
/s/ David D. Sgro
     
David D. Sgro
           
/s/ Arnaud Ajdler
     
Arnaud Ajdler
           
/s/ Gregory Monahan
     
Gregory Monahan
           
/s/ David Boris
     
David Boris
           
/s/ Mark Hauser
     
Mark Hauser
           
/s/ Barry Erdos
     
Barry Erdos
           
/s/ Joel Greenblatt
     
Joel Greenblatt

 
 
7

--------------------------------------------------------------------------------

 
 


   
RIVERVIEW GROUP LLC
         
By:
/s/ Larry Statsky
     
Name: Larry Statsky
   
Title: Authorized Signatory
           
YORK SELECT, L.P.
         
By:
/s/ Adam J. Semler
     
Name: Adam J. Semler
   
Title: Chief Operating Officer of its General Partner
         
YORK SELECT MASTER FUND, L.P.
         
By:
/s/ Adam J. Semler
     
Name: Adam J. Semler
   
Title: Chief Operating Officer of its General Partner
         
ESCROW AGENT:
         
CONTINENTAL STOCK TRANSFER
   
& TRUST COMPANY
         
By:
/s/ Margaret Villani
     
Name: Margaret Villani
   
Title: Vice President

 
 
8

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Name and Address of
Initial Stockholder
 
Number
of Shares
   
Stock
Certificate Number
   
Date of
Insider Letter
Eric S. Rosenfeld
Trio Merger Corp.
777 Third Avenue, 37th Floor
New York, NY 10017
  1,092,374     1    
June 21, 2011
                 
David D. Sgro
Trio Merger Corp.
777 Third Avenue, 37th Floor
New York, NY 10017
  155,250     2    
June 21, 2011
                 
Arnaud Ajdler
Trio Merger Corp.
777 Third Avenue, 37th Floor
New York, NY 10017
  155,250     3    
June 21, 2011
                 
Gregory Monahan
Trio Merger Corp.
777 Third Avenue, 37th Floor
New York, NY 10017
  77,626     4    
June 21, 2011
                 
David Boris
Trio Merger Corp.
777 Third Avenue, 37th Floor
New York, NY 10017
  18,000     5    
June 21, 2011
                 
Mark Hauser
Trio Merger Corp.
777 Third Avenue, 37th Floor
New York, NY 10017
  18,000     6    
June 21, 2011
                 
Barry Erdos
Trio Merger Corp.
777 Third Avenue, 37th Floor
New York, NY 10017
  18,000     7    
June 21, 2011
                 
Joel Greenblatt
Trio Merger Corp.
777 Third Avenue, 37th Floor
New York, NY 10017
  18,000     8    
June 21, 2011
                 
Riverview Group LLC
666 Fifth Avenue, 8th Floor
New York, New York 10103
  86,250     9    
June 21, 2011
                 
York Select, L.P.
767 Fifth Avenue, 17th Floor
New York, New York 10154
  46,552     10    
June 21, 2011
                 
York Select Master Fund, L.P.
767 Fifth Avenue, 17th Floor
New York, New York 10154
  39,698     11    
June 21, 2011

 
 
 

--------------------------------------------------------------------------------

 